Citation Nr: 0312689	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-08 145	)	DATE
	)
	)


THE ISSUE

Whether an April 1982 decision by the Board of Veterans' 
Appeals (Board) denying service connection for Charcot-Marie-
Tooth disease should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran, who is the moving party, had active military 
service from December 1942 to October 1943.

This matter initially came before the Board as an original 
action on the motion of the moving party alleging CUE in the 
Board's April 1982 decision that denied entitlement to 
service connection for Charcot-Marie-Tooth disease.  

In a November 2002 decision, the Board denied the veteran's 
motion for reversal or revision of the Board's April 1982 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In December 2002, the veteran's son notified the Court of the 
veteran's death.  By Order dated in February 2003, the Court 
vacated the Board's November 2002 decision and dismissed the 
appeal for lack of jurisdiction.


FINDING OF FACT

On April 22, 2003, the Board received the veteran's death 
certificate, which notes that he died in December 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, during the pendency of this appeal, the Board 
received notice that the veteran died in December 2002. 

As a matter of law, veterans' motions for reversal or 
revision of a decision of the Board on the grounds of CUE do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The motion is dismissed.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


